Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               02-21921-CIV-PAS




  CARLOS L. WOODSON,

        Petitioner,

  v.

  SEC’Y DEPT. OF CORRECTIONS,

        Defendant.
  ________________________________/

                  ORDER DENYING PETITIONER’S MOTIONS
            FOR CERTIFICATE OF APPEALABILITY AND TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

        THIS MATTER is before the Court upon Petitioner’s Motion for Certificate of

  Appealability [DE 123], his Amended Application for Certificate of Appealability,

  [DE 125], and Motion for Leave to Proceed in Forma Pauperis on Appeal [DE 126].

  For the reasons discussed, the Petitioner is not entitled to any of the relief he seeks,

  and the Motions must be denied.

        I. Background

        These three Motions arise out of the denial of the Petitioner’s Rule 60(b)

  Motion in which the Petitioner sought to reopen this habeas case seeking an order

  requiring the state to allow him access to the DNA evidence presented at the state

  court trial, to prove his actual innocence. This Court dismissed the Motion because

  it was in substance a second or successive habeas petition, which required him first
Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 2 of 6



  to obtain prior authorization from the Eleventh Circuit Court of Appeals for this

  Court to consider it. See 28 U.S.C. § 2244(b)(3)(A). Because Petitioner did not do so,

  this Court lacked jurisdiction to consider the Petitioner’s Rule 60 Motion.

  Petitioner’s three separate Motions request: reconsideration of the denial, the

  issuance of a Certificate of Appealability and leave to proceed in forma pauperis on

  appeal.

        II. Motions for Certificate of Appealability and Motion for Reconsideration

        In his Motion for Certificate of Appealability, Petitioner requests that the

  Court either reconsider the merits of the August 10, 2020 denial of his Rule 60(b)

  Motion, or issue a certificate of appealability [DE 123]. Petitioner argues that

  evidence exists in the case that would show that he is actually innocent and that his

  state court conviction resulted from a constitutional violation and thus a

  fundamental miscarriage of justice will occur if the Court does not correct this error

  by reopening this habeas case [DE 123 at 1-2]. The Petitioner specifies that he

  seeks a Certificate of Appealability to determine “[w]hether the fundamental

  miscarriage of justice exception is subject to the second or successive bar applied by

  this Court as the basis for dismissing Petitioner’s rule 60(b) motion for lack of

  subject matter jurisdiction.” [DE 123 at 2].

        Petitioner also filed an Amended Application for Certificate of Appealability.

  In that Motion, Petitioner contends that the Court abused its discretion by

  dismissing his Rule 60(b) Motion [DE 125]. Petitioner argues that the Court

  misconstrued his Rule 60(b) Motion as he did not seek to challenge his state court



                                             2
Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 3 of 6



  conviction through that Motion, but rather sought to reopen his 2002 habeas

  proceeding to obtain evidence that would support his actual innocence claim. He

  further argues that denial of his request to obtain additional evidence would result

  in a fundamental miscarriage of justice because the Petitioner is actually innocent.

        As stated above, this Court determined that it did not have jurisdiction to

  consider the Movant’s Rule 60 Motion because he had failed to obtain authorization

  from the Eleventh Circuit to file a successive § 2254 petition. The Eleventh Circuit

  has held that where a district court lacks subject matter jurisdiction over a Rule

  60(b) motion it also lacks jurisdiction to grant a COA. See Williams v. Chatman, 510

  F.3d 1290, 1295 (11th Cir. 2007) (citation omitted). Boone v. Sec'y, Dep't of Corr.,

  377 F.3d 1315, 1317 (11th Cir.2004) (per curiam) (vacating a COA granted by the

  district court, which lacked subject matter jurisdiction over the prisoner's Rule 60(b)

  motion). Further, no COA is required to appeal this Court’s dismissal for lack of

  jurisdiction of an unauthorized successive habeas petition. Hubbard v. Campbell,

  379 F.3d 1245, 1246–47 (11th Cir. 2004). Accordingly, the Court denies the

  Petitioner’s request that a Certificate of Appealability issue.

        To the extent that the Petitioner requests that the Court reconsider the

  dismissal of his Rule 60(b) Motion for lack of jurisdiction, the Petitioner has

  presented no reason for this Court to ignore the established precedent regarding

  successive § 2254 motions styled as Rule 60(b) motions. On this issue, Petitioner

  states that the Court misconstrued the relief he sought, in the Rule 60 Amended

  Motion. However, in that motion, Petitioner stated inter alia,



                                             3
Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 4 of 6



         Extraordinary circumstances exist in this case which warrant Rule
         60(b)(6) relief. Such relief is necessary in order to vindicate Woodson’s
         pretrial state and federal constitutional rights to access to the
         prosecution’s DNA evidence . . .so that Woodson can subject the
         evidence to reliable separate (STR) DNA testing in order to obtain the
         exculpatory evidence he needs to prove his actual innocence.

  [DE 115 at 3]. Thus, Petitioner did not seek to challenge the integrity of the

  proceedings surrounding the resolution of his habeas Petition in this Court, but

  rather sought to collect additional evidence to challenge the validity of his state

  court conviction. Given this, there is no merit to Petitioner’s argument that the

  Court misconstrued his Rule 60 Motions and improperly denied those Motions as

  successive attacks on the purported errors in his state court conviction.

         III. Motion for Leave to Proceed In Forma Pauperis

         In this Motion, Petitioner states that his financial status has not changed

  since he was permitted to proceed in forma pauperis in his prior proceedings [DE

  126]. Thus, he contends that he is entitled to proceed on appeal in forma pauperis.

         Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915

  and Federal Rule of Appellate Procedure 24. A federal court may authorize a party

  to proceed in forma pauperis upon an affidavit of indigency. 28 U.S.C. § 1915(a); see

  Fed. R. App. P. 24(a)(1). An appeal, however, “may not be taken in forma pauperis

  if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. §

  1915(a)(3); accord Fed. R. App. P. 24(a)(3)(A). A party who seeks appellate review of

  an issue does so in good faith if the issue is not frivolous from an objective standard.

  See Coppedge v. United States, 369 U.S. 438, 445 (1962). In other words, an IFP

  action is frivolous, and thus not brought in good faith, if it is “without arguable

                                               4
Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 5 of 6



  merit either in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001);

  Accord Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (holding that an in

  forma pauperis action is frivolous if it is without arguable merit either in law or

  fact.).

            The Court finds that Petitioner’s request to appeal in forma pauperis is

  frivolous, and thus not taken in good faith. Specifically, Woodson’s Rule 60(b)

  motion that the Court dismissed for lack of jurisdiction involved the same issues

  raised in his original § 2255 motion, and thus, was a second or successive § 2255

  motion. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005). As such, Woodson had

  to first receive permission from the Eleventh Circuit Court of Appeals before this

  Court had jurisdiction to consider that Motion. Because he did not do so, the Court

  was required to dismiss the Motion for lack of jurisdiction. See Farris v. United

  States, 333 F.3d 1211, 1216 (11th Cir. 2003). Woodson has not presented a

  nonfrivolous argument for appealing the dismissal of his Rule 60(b) motion for lack

  of jurisdiction, and thus his request is not made in good faith. Therefore, it is

            ORDERED that:

            1. Petitioner’s Motion for Certificate of Appealability [DE 123], and Amended

            Application for Certificate of Appealability, [DE 125] are DENIED.

            2. A certificate of appealability SHALL NOT ISSUE due to lack of jurisdiction

            to issue a certificate.

            3. The Motion for Leave to Proceed in Forma Pauperis on Appeal [DE 126] is

            DENIED.



                                               5
Case 1:02-cv-21921-PAS Document 128 Entered on FLSD Docket 09/29/2020 Page 6 of 6



        4. The Court certifies that the request to appeal the Court’s dismissal of the

        Movant’s Rule 60(b) Motion for lack of jurisdiction is not taken in good faith.

     DONE and ORDERED in Miami, Florida, this 29th day of September, 2020.


                                                _________________________________
                                                 PATRICIA A. SEITZ
                                                 UNITED STATES DISTRICT JUDGE




                                            6
